Citation Nr: 0604380	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  94-46 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss for the period prior to June 10, 1999.

2.  Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss for the period June 10, 1999, through 
August 4, 2003.

3.  Entitlement to an evaluation in excess of 50 percent for 
bilateral hearing loss for the period August 5, 2003, through 
March 22, 2004.

4.  Entitlement to an evaluation in excess of 60 percent for 
bilateral hearing loss for the period commencing March 23, 
2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 1994 by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A decision by the Board dated May 29, 2003, denied the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent for bilateral hearing loss for the period July 14, 
1993, to June 10, 1999, and dismissed his claim of 
entitlement to an evaluation in excess of 40 percent for the 
period commencing June 10, 1999.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), which, in August 2005, reversed the 
Board's dismissal of the claim for an evaluation in excess of 
40 percent for the period commencing June 10, 1999, vacated 
the Board's decision on the claim for an evaluation in excess 
of 10 percent for bilateral hearing loss for the period July 
14, 1993, to June 10, 1999, and remanded the matter to the 
Board for further proceedings.  While the veteran's appeal 
was pending before the Court, a rating decision in June 2004 
assigned an evaluation of 50 for the veteran's service-
connected bilateral hearing loss effective August 5, 2003, 
and an evaluation of 60 percent effective March 23, 2004.  
The Board finds, therefore, that the issues on appeal are as 
stated on the first page of this decision.  

On October 1, 2002, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.

The Board notes that: the Board's May 2003 decision granted 
entitlement to service connection for vertigo, diagnosed as 
Ménière's disease; a rating decision in July 2003 assigned a 
disability evaluation 30 percent for Ménière's disease; the 
veteran filed a timely notice of disagreement with the 
evaluation for Ménière's disease granted by the RO's July 
2003 rating action; and the RO furnished the veteran a 
statement of the case on that issue in June 2004.  Because a 
substantive appeal by the veteran on the issue of entitlement 
to an evaluation in excess of 30 percent for Ménière's 
disease is not of record, that issue is not before the Board 
at this time.          

The issue of entitlement to an evaluation in excess of 10 
percent for bilateral hearing loss for the period prior to 
June 10, 1999, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  During the period June 10, 1999, through August 4, 2003, 
a VA audiological examination in November 1999 showed Level 
VII hearing in the veteran's right ear and Level VIII hearing 
in his left ear; a VA audiological examination in August 2000 
showed Level VII hearing in the veteran's right ear and Level 
VIII hearing in his left ear; and a private audiological 
examination in August 2000 did not show greater loss of 
auditory acuity in either ear.

3.  During the period August 5, 2003, through March 22, 2004, 
a VA audiological examination in September 2003 showed Level 
VIII hearing in both of the veteran's ears, and there is no 
report of record of a private audiological examination 
acceptable for VA rating purposes during that period of time.
4.  During the period commencing March 23, 2004, a VA 
audiological examination on that date showed Level IX hearing 
in both of the veteran's ears, and there is no report of 
record of a private audiological examination acceptable for 
VA rating purposes since March 23, 2004.

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for bilateral hearing loss for the period June 10, 
1999, through August 4, 2003, are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2005).

2.  The schedular criteria for an evaluation in excess of 50 
percent for bilateral hearing loss for the period August 5, 
2003, through March 22, 2004, are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2005).

3.  The schedular criteria for an evaluation in excess of 60 
percent for bilateral hearing loss for the period commencing 
March 23, 2004, are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2005).
    
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence which is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) which is necessary to substantiate 
the claim; (2) which VA will seek to provide; (3) which the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
which pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim but it is not error to 
provide remedial notice in a case pending before VA on 
November 9, 2000.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 120 (2005).     

A VCAA notice letter furnished by the RO to veteran in August 
2003 informed him of the evidence needed to substantiate his 
claims, of the evidence which VA had obtained and would 
attempt to obtain, and of the evidence which he should submit 
to substantiate his claims.  The RO's letter advised the 
veteran that it was his responsibility to support his claims 
with appropriate evidence.  The August 2003 VCAA notice 
letter thus included the first three elements of notice 
discussed by the Court in Pelegrini.  Although the RO did not 
explicitly request that the veteran provide any evidence in 
his possession he thought was relevant to his claims, it did, 
as noted above, advise him that it was his ultimate 
responsibility to support his claims with appropriate 
evidence such that any deficiency in the wording of the 
notice was a harmless error.  The veteran, who has had ample 
opportunity during the pendency of his appeal to present or 
identify the evidence needed to substantiate his claims, has 
submitted reports of multiple private audiometric tests in 
support of his claims, and so the Board finds that the timing 
of the VCAA notice was not in any way prejudicial to him.  In 
light of the foregoing, the Board concludes that any VCAA 
notice deficiency did not affect the essential fairness of 
the adjudication of the issues on appeal and that VA has 
satisfactorily complied with the duty to notify pursuant to 
the VCAA and its implementing regulations.  See Mayfield, 
supra.  

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  VA has afforded the 
veteran multiple VA audiological examinations during the 
pendency of his appeal to evaluate the severity of his 
service-connected bilateral hearing loss.  The veteran and 
his representative have not identified any existing 
additional evidence which might be relevant to the claims on 
appeal decided herein.  Therefore, the Board finds that 
further assistance is not required and the claims decided 
herein are ready for appellate review.

I. Legal Criteria

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4. Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. 
§§ 4.85-4.87 (2005).  In evaluating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric tests are conducted. 
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiological examinations are conducted using controlled 
speech discrimination tests together with the results of pure 
tone audiometric testing.  The horizontal lines in Table VI 
of 38 C.F.R. § 4.85 represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric testing. The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.  The percentage 
evaluation is found from Table VII 
in 38 C.F.R. § 4.85 by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing. 
 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the Roman numeral designation for hearing impairment 
will be determined from either Table VI or Table VIA, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately. 
38 C.F.R. § 4.86(a) (2005).

The provisions of 38 C.F.R. § 4.85(a) pertaining to 
examinations for hearing impairment which are acceptable for 
VA rating purposes were revised during the pendency of the 
veteran's appeal effective June 10, 1999.  See 64 Fed. Reg. 
25202-25206 (May 11, 1999).  Since the amendments, 38 C.F.R. 
§ 4.85(a) provides that an examination for hearing impairment 
for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test and be conducted without the use of hearing aids.  Prior 
to the amendments effective June 10, 1999, 38 C.F.R. 
§ 4.85(a) did not include a requirement that the controlled 
speech discrimination test had to use Maryland CNC word lists 
to be acceptable for VA rating purposes.

II. Factual Background and Analysis

With regard to the period June 10, 1999, through August 4, 
2003, for which period the veteran is in receipt of an 
evaluation of 40 percent for his service-connected bilateral 
hearing loss, he underwent VA audiological examinations in 
November 1999 and in August 2000, which were conducted in 
full compliance with the requirements of 38 C.F.R. § 4.85(a).  
The November 1999 VA audiological examination results showed 
Level VII hearing in the veteran's right ear and Level VIII 
hearing in his left ear, which warrant an evaluation of 40 
percent, and no more, by application of 38 C.F.R. § 4.85, 
Table VII, Percentage Evaluations For Hearing Impairment.  
The August 2000 VA audiological examination results showed 
Level VII hearing in the veteran's right ear and Level VIII 
hearing in his left ear, which warrant an evaluation of 40 
percent, and no more, by application of 38 C.F.R. § 4.85, 
Table VII.  A private audiological examination in August 
2000, which may be used for VA rating purposes because the 
Maryland CNC word lists were used for the speech 
discrimination test and the private audiological examination 
in August 2000 and the examination was otherwise in 
compliance with requirements of 38 C.F.R. § 4.85(a) showed 
Level VII hearing in the veteran's right ear and Level V 
hearing in his left ear, which would warrant only an 
evaluation of 30 percent by application of 38 C.F.R. § 4.85, 
Table VII.  On this record, the Board must find that there is 
no basis in law or in fact for the allowance of an evaluation 
in excess of 40 percent for the period June 10, 1999, through 
August 4, 2003.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2005).  

As found by the Chief of a VA audiology and speech pathology 
service in May 2000, another private audiological examination 
which the veteran underwent during the period June 10, 1999, 
through August 4, 2003, in August 1999 may not be used for VA 
rating purposes because the report of that private 
examination does not state that the Maryland CNC word lists 
were used.

With regard to the period August 5, 2003, through March 22, 
2004, the veteran underwent a VA audiological examination in 
September 2003.  He has not submitted the report of any 
private audiological examination during that period of time 
or alleged that any such examination was productive of 
results differing from the VA audiological examination in 
September 2003.  The September 2003 VA audiological 
examination results showed Level VIII hearing in both ears 
which warrants an evaluation of 50 percent, and no more, by 
application of 38 C.F.R. § 4.85, Table VII.  On this record, 
the Board finds that there is no basis for the allowance of 
an evaluation in excess of 50 percent for the period August 
5, 2003, through March 22, 2004.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (2005).  

With regard to the period commencing March 23, 2004, the 
veteran underwent a VA audiological examination on that date.  
He has not submitted the report of any private audiological 
examination during the period commencing March 23, 2004, or 
alleged that any such examination was productive of results 
differing from the VA audiological examination on March 23, 
2004.  The March 23, 2004, VA audiological examination 
results showed Level IX hearing in both ears which would 
warrants an evaluation of 60 percent, and no more.  On this 
record, the Board finds that there is no basis for the 
allowance of an evaluation in excess of 60 percent for the 
period commencing March 23, 2004.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (2005).  

Inasmuch as the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 
55 decibels or more on each cited VA audiological 
examination, the Board has utilized Table VIA, Numeric 
Designation Of Hearing Impairment Based Only On Pure Tone 
Threshold Average, at 38 C.F.R. § 4.85, whenever this 
resulted in the higher numeral.  

As the preponderance of the evidence is against the veteran's 
claims decided herein, the benefit of the doubt doctrine does 
not apply on those issues.  See 38 U.S.C.A. § 5107(b) (West 
2002). 


ORDER

Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss for the period June 10, 1999, through 
August 4, 2003, is denied.

Entitlement to an evaluation in excess of 50 percent for 
bilateral hearing loss for the period August 5, 2003, through 
March 22, 2004, is denied.

Entitlement to an evaluation in excess of 60 percent for 
bilateral hearing loss for the period commencing March 23, 
2004, is denied.


REMAND

In its August 2005 memorandum decision, the Court held that 
the veteran's claim of entitlement to an evaluation in excess 
of 10 percent for the period July 14, 1993, through June 10, 
1999, should be decided under the provisions of the 
applicable rating criteria, to include the version of 
38 C.F.R. § 4.85(a) in effect prior to June 10, 1999, which 
did not contain a requirement that the controlled speech 
discrimination test of an audiological examination acceptable 
for rating purposes use the Maryland CNC word lists.  The 
Board notes that, during the period July 14, 1993, through 
June 10, 1999, the veteran was afforded VA audiological 
examinations in October 1993, December 1996, and March 1998, 
and that he has submitted in support of his claim records of 
private audiological examinations which he underwent in July 
1993, March 1994, June 1996, October 1996, February 1997, May 
1998, and August 1998.  With regard to the seven (7) reports 
of private audiological examinations during the period July 
14, 1993, to June 10, 1999, the Board finds that it would be 
useful for the purpose of deciding the veteran's claim for an 
evaluation in excess of 10 percent to have a VA audiologist 
review the seven private audiological examination reports, 
report the pure tone threshold averages and speech 
recognition scores gleaned from each such report, state 
whether the private examinations show any significant 
difference in the veteran's auditory acuity from the VA 
examinations which were conducted during that period of time, 
and, in the event that a significant difference is found, 
offer an opinion as to the likely reason(s) for such 
difference.  

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should refer the veteran's 
claims file to a VA Chief of Audiology at 
a VA Medical Center for review by him or 
her or by another audiologist designated 
by him or her of the reports of 
audiological examinations of the veteran 
conducted during the period July 14, 
1993, through June 10, 1999, to include 
the reports of VA audiological 
examinations in October 1993, December 
1996, and March 1998, and reports of 
private audiological examinations in July 
1993, March 1994, June 1996, October 
1996, February 1997, May 1998, and August 
1998.  The reviewing VA audiologist 
should prepare a report showing, for each 
such VA examination and each such private 
examination, the pure tone threshold 
averages and the speech discrimination 
(speech recognition) scores for each ear, 
if tested, and report whether there was 
any significant difference in the 
veteran's auditory acuity shown on the 
private examination reports versus the VA 
examination reports during the period 
July 14, 1993, through June 10, 1999.  In 
the event that there was a significant 
difference in the veteran's auditory 
acuity shown on the private examination 
reports versus the VA examination reports 
during the period July 14, 1993, through 
June 10, 1999, the VA audiologist should 
state the reason(s), factor(s), or 
circumstances which, in his or her 
opinion, account for such difference.  

2.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


